SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 10, 2012 Northern States Power Company (Exact name of registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation) 001-03140 39-0508315 (Commission File Number) (IRS Employer Identification No.) 1414 W. Hamilton Avenue, Eau Claire, WI (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (715) 737-2625 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On October 10, 2012, Northern States Power Company, a Wisconsin corporation (NSP-Wisconsin), issued $100 million in aggregate principal amount of 3.700% First Mortgage Bonds, Series due October 1, 2042 (the Bonds) pursuant to an Underwriting Agreement among NSP-Wisconsin and Citigroup Global Markets Inc. and Mitsubishi UFJ Securities (USA), Inc.The bonds are being issued pursuant to the registration statement on Form S-3 (File No. 333-182404) (the Registration Statement).A prospectus supplement relating to the offering and sale of the bonds was filed with the Securities and Exchange Commission on October 3, 2012.The bonds will be governed by NSP-Wisconsin’s Trust Indenture, dated April 1, 1947, as amended, supplemented and restated, by and between NSP-Wisconsin and U.S. Bank National Association, as successor trustee, and the Supplemental Trust Indenture dated as of October 1, 2012. This Current Report on Form 8-K is being filed to report as exhibits certain documents in connection with that offering and sale for incorporation by reference into the Registration Statement. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Description Supplemental Indenture dated as of October 1, 2012 between Northern States Power Company and U.S. Bank National Association, as successor Trustee, creating $100,000,000 principal amount of 3.700% First Mortgage Bonds, Series due October 1, 2042. Opinion ofJames L. Altmanregarding the validity of certain securities. Opinion of Faegre Baker Daniels LLP regarding the validity of certain securities. Statement of computation of ratio of earnings to fixed charges. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NORTHERN STATES POWER COMPANY (a Wisconsin Corporation) By:/s/George E. Tyson II Name: George E. Tyson II Title: Vice President and Treasurer Date:October 10, 2012 Exhibit Description Supplemental Indenture dated as of October 1, 2012 between Northern States Power Company and U.S. Bank National Association, as successor Trustee, creating $100,000,000 principal amount of 3.700% First Mortgage Bonds, Series due October 1, 2042. Opinion ofJames L. Altmanregarding the validity of certain securities. Opinion of Faegre Baker Daniels LLP regarding the validity of certain securities. Statement of computation of ratio of earnings to fixed charges.
